Citation Nr: 1125184	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  07-30 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to initial ratings in excess of 30 percent from July 13, 2010, and 70 percent from January 8, 2011, for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total rating based on individual employability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1968 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2004 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia denied service connection for hearing loss; and on appeal of a February 2011 rating decision in which the Appeals Management Center (AMC) granted service connection for PTSD and assigned ratings of 30 percent from July 13, 2010, and 70 percent from January 8, 2011.  

The Veteran testified before the undersigned at a hearing in July 2010.  A transcript of the hearing has been associated with the claims file.

The issues of service connection for PTSD and service connection for bilateral hearing loss were remanded by the Board in November 2010 to provide the Veteran with VA examinations.  Following the Board's remand, the AMC granted service connection for PTSD and left ear hearing loss.  The Board's remand directives have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issues of initial ratings in excess of 30 percent from July 13, 2010, and 70 percent from January 8, 2011, for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

At no time during the appeal period has the Veteran exhibited a right ear hearing loss disability as defined by VA for disability compensation purposes.


CONCLUSION OF LAW

Right ear hearing loss was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Here, a pre-decisional notice letter dated in June 2004 complied with VA's duty to notify the Veteran with regards to the issue of service connection for hearing loss.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The Board acknowledges that the Veteran was not notified of the manner in which disability ratings and effective dates are assigned.  However, because the Board has concluded that the preponderance of the evidence is against the claim for service connection on appeal, any questions as to the appropriate disability ratings or effective dates to be assigned are rendered moot, and no further notice is needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), personnel records, post-service medical records, and secured an examination in furtherance of his claim.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records which have not been obtained and associated with the claims folder.  

A pertinent VA opinion with respect to the issue on appeal was obtained in November 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination obtained in this case is sufficient, as it considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated.  Thus, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

Certain chronic diseases, including hearing loss, may be presumptively service connected if it becomes manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2010).  Moreover, the absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).
For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's discharge examination in July 1971 revealed right ear hearing acuity of 15/15 on whispered voice testing.  The Veteran is service connected for tinnitus and left ear hearing loss; thus, in-service acoustic trauma is conceded.

The Veteran failed to report for a VA audiological examination in September 2004.  He testified at his July 2010 hearing that he had hearing problems in service and that he currently had hearing loss.  At a November 2010 VA audiological examination, the Veteran had puretone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
5
25

Speech audiometry (in accordance with the Maryland CNC Test) revealed speech recognition of 96 percent in the right ear.  No additional audiological testing was completed during the current appeal.  

Clearly, based on this post-service audiological result, the evidence does not show that at any time during the current appeal period has the Veteran exhibited a current right ear hearing loss disability as defined by VA for disability compensation purposes.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Here, there is no competent medical evidence reflective of a right ear hearing loss disability as defined by VA. 

The Veteran is competent to report about having difficulty hearing.  Competent testimony is limited to that which the witness has actually observed, and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses, that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, notwithstanding the Veteran's credible and competent contentions, the evidence of record does not show that his right ear hearing loss has met VA's definition of a hearing loss disability at any time during the appeal period. 

The Board acknowledges the Veteran's belief that he has right ear hearing loss related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion regarding the diagnosis of bilateral hearing loss.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2010).  Consequently, the Veteran's own assertions as to diagnosis of a disability have no probative value.

Consequently, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for right ear hearing loss.  At no time since the Veteran filed his claim for service connection for hearing loss in March 2004 has right ear hearing loss as defined by VA been shown.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  

Accordingly, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply, and the Veteran's claim for service connection for right ear hearing loss is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2010).  


ORDER

Entitlement to service connection for right ear hearing loss is denied.


REMAND

As noted in the Introduction, the Veteran was granted service connection for PTSD in a February 2011 rating decision.  In May 2011, the Veteran submitted correspondence indicating that he wanted an increase of the February 2011 rating decision.  

A written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a NOD.  While special wording is not required, the NOD must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review. If the agency of original jurisdiction gave notice that adjudicative determinations were made on several issues at the same time, the specific determinations with which the claimant disagrees must be identified.  For example, if service connection was denied for two disabilities and the claimant wishes to appeal the denial of service connection with respect to only one of the disabilities, the NOD must make that clear.  38 C.F.R. § 20.201.

"[T]he actual wording of the communication and the context in which it was written" must be considered in determining whether it constitutes an NOD.  Jarvis v. West, 12 Vet. App. 559, 561 (1999).  All communications should be liberally construed.  See id. at 561-62.  The Court has made clear that the VA adjudication process "'is not meant to be a trap for the unwary . . . a stratagem to deny compensation [nor] a minefield" for claimants.  See Percy v. Shinseki, 23 Vet. App. 37, 47 (2009) (quoting Comer v. Peake, 552 F.3d 1362, 1369 (Fed. Cir. 2009).

In this case, the Board finds that the Veteran's May 2011 correspondence can be liberally construed as an NOD.  Although the Veteran requested an increase, since he referenced the February 2011 rating decision, which granted service connection; and the correspondence was received within three months from the rating decision; and in affording the Veteran the benefit-of-the-doubt, the Board finds that the May 2011 correspondence is a timely NOD for the February 2011 rating decision.

The Board observes that no statement of the case (SOC) has been issued as to the Veteran's initial rating claim.  The claim must be remanded to allow the RO to provide the Veteran with a statement of the case (SOC) on these issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, the issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); i, 9 Vet. App. at 130.

Additionally, when the Veteran expressed disagreement with the initial ratings assigned to his PTSD, he also indicated that he was unemployable as a result of his PTSD.  The issue of entitlement to a total disability rating for compensation based on individual unemployability (TDIU) has, therefore, been raised.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (which stipulates that, once a veteran submits evidence of a disability and of unemployability, VA must consider total rating for compensation based upon individual unemployability).  Indeed, the United States Court of Appeals for Veterans Claims (Court) recently held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether a veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel of that claim for an increased rating is the matter of whether a TDIU as a result of that disability is warranted.  Id. at 455.  Accordingly, the issue of entitlement to a TDIU should be remanded to the RO for adjudication of the Veteran's claim for the issue of TDIU, in accordance with the Court's holding in Rice.

Accordingly, the case is REMANDED for the following action:

1.  Issue a Veterans Claims Assistance Act of 2000 (VCAA) notice letter which satisfies the VCAA notice obligations with regard to the issue of entitlement to TDIU, in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 (2002), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

This notice letter should specifically apprise the Veteran of the evidence and information necessary to substantiate his claim for TDIU.  Also, the RO should inform the Veteran of the responsibility between him and VA in producing or obtaining that evidence or information.  The letter should also include an explanation as to the information or evidence needed to establish a disability rating and an effective date in the event of award of the benefit sought, as outlined by the Court in Dingess/Hartman.

2.  Then, contact the January 2011 VA psychiatric examiner to obtain an addendum opinion regarding whether the Veteran's PTSD prevents him from securing and following substantially gainful occupation.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  A complete rationale should be given for all opinions and conclusions expressed.

3.  Also, contact the November 2010 VA audiological examiner to obtain an addendum opinion regarding whether the Veteran's left ear hearing loss and tinnitus prevent him from securing and following substantially gainful occupation.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  A complete rationale should be given for all opinions and conclusions expressed.  

4.  Ensure that the addendum opinions comply with (and answers the questions posed in) this Remand.  If the opinions are insufficient, they should be returned to the examiners for corrective action, as appropriate.

5.  Provide the Veteran with a statement of the case as to the issue of entitlement to initial ratings in excess of 30 percent from July 13, 2010, and 70 percent from January 8, 2011, for PTSD.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

6.  Adjudicate the issue of entitlement to a TDIU.  If the Veteran disagrees with the determination, he must file a notice of disagreement and when a statement of the case is issued, a substantive appeal to perfect the claim.  See 38 C.F.R. § 20.200.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2010).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


